DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2012/0308787).
Kozee et al. discloses:
1. A continuous inkjet ink composition ([0014]) comprising: 
(a) a solvent ([0028]-[0031]) comprising 
(1) one or more volatile C5 ketone solvents which are present at greater than 60% by weight of the ink composition (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]);
(2) optionally also comprising ethanol, n-propanol, or a combination thereof in an amounts of up to 30% (The ethanol may be present in an amount between 0.1% and 60% by weight; [0031]), 
 (3) optionally also comprising other solvents which are present at less than 5% by weight of ink composition (optionally include water in a suitable amount, e.g., up to 10% by weight, up to about 5% by weight, or up to about 2% by weight of the ink composition; [0030]). 
(b) one or more binder resins (see Abstract; [0036]-[0038]); and 
(c) one or more colorants ([0032]-[0034]).
The Examiner draws particular attention to the Applicant that "Kozee et al. does address a solvents and surfactant, it teaches a laundry list of possible solvents ([0028]-[0031]); binder resin ([0037]) and at least one surfactant ([0041]). The format in which Kozee et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kozee et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents, binder and surfactant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
25. The ink composition of claim 24, wherein the one or more volatile C5 ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone) (methyl n-propyl ketone; [0028]), 3- pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof.
26. The ink composition of claim 25, wherein the one or more volatile C5 ketone solvents is methyl propyl ketone (methyl n-propyl ketone; [0028]).
27. The ink composition of claim 24, wherein the one or more volatile C5 ketone solvents which are present at greater than about 70% by weight of the ink composition ([0030]).
28. The ink composition of claim 24, wherein the one or more volatile C5 ketone solvents which are present at greater than about 80% by weight of the ink composition ([0030]).
29. The ink composition of claim 24, wherein the binder resin mixture is present in an amount from about 5.0% to about 13.0% by weight of the ink composition (0.5 to 15%; [0038]).
31. The ink composition of claim 24, which further comprises one or more additives selected from the group consisting of one or more surfactants in an amount of from about 0.1% to about 2.0% by weight of the ink compositions (0.02 to 1%; [0041]-[0042]), one or more plasticizers ([0041]), one or more adhesion promoters, one or more conductive agents ([0040]), one or more defoamers, and mixtures thereof, wherein the one or more surfactants optionally are polyalkyleneoxide modified polysiloxanes ([0041]).
With respect to claims 27-29 & 31 given that the Kozee et al. reference discloses a range of solvent, binder and additive that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

32. The ink composition of claim 24 wherein the binder resin mixture comprises a polyvinyl butyral resin, a modified rosin ester resin, and a cellulose acetate propionate resin ([0037]) and the solvent comprises methyl propyl ketone ([0028]) and ethanol ([0028]).
33. A method of continuous inkjet printing on a substrate comprising: directing a stream of droplets of an ink composition of claim 24 onto the substrate and allowing the droplets to dry, to print an image on the substrate ([0017]-[0020]).
34. A method of claim 33, wherein the substrate is selected from the group consisting of uncoated paper, coated paper, hard or soft plastics ([0015]; [0025]), polymer films, metals and alloys, glass, and ceramics.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2012/0308787) in view of Goustiaux et al. (# US 2010/0028632).
Kozee et al. discloses all the limitation of the ink composition except:
30. The ink composition of claim 24, wherein the one or more colorants are selected from the group consisting of Solvent Black 29, Solvent Black 27, and mixtures thereof.
Goustiaux et al. teaches that to have high quality rub resistance printed image,
30. The ink composition of claim 24, wherein the one or more colorants are selected from the group consisting of Solvent Black 29, Solvent Black 27, and mixtures thereof ([0151]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kozee et al. by the aforementioned teaching of Goustiaux et al. in order to have the high quality rub-resistance printed image. 


Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant maintains “There is no specific amount of C5 ketone provided in Kozee The claims here recite greater than about 60% C5 ketone solvent. Kozee does not specifically disclose this, or even suggest an amount of non-acetone ketone. The disclosures are not clear about the solvent mixtures to be used and do not provide specific guideposts that would provide a clear suggestion to the skilled artisan or a motivation to experiment within the huge number of possibilities among solvents and concentrations. Thus, Applicant contends that Kozee does not disclose or suggest the solvent element of the amended claims. Further, Kozee does not disclose or suggest the polyvinyl butyral resin that is recited in main claim 24, section (b). Therefore, Kozee does not teach or suggest claim element (b). 
Applicant submits that Kozee does not teach or suggest all elements of the amended claims here, as discussed above. Kozee does not suggest the binder resin mixtures, since Kozee indicates that water-soluble binder resins must be used for that invention. There is no motivation or guidance in Kozee that would have led the skilled artisan to make the changes necessary to achieve what is now claimed or to have a reasonable expectation of success for the ink composition.”
Examiner respectfully disagrees. The Examiner draws particular attention to the Applicant that "Kozee et al. does address a solvents, binder resin and surfactant, it teaches a laundry list of possible solvents ([0028]-[0031]); binder resin ([0037]) and at least one surfactant ([0041]). The format in which Kozee et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kozee et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents, binder and surfactant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
Kozee et al. reference discloses a range of solvent, binder and additive that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853